Citation Nr: 9918400	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for penile cancer, and 
residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
purported disability was denied.  The veteran appeals this 
decision.


FINDING OF FACT

The evidence does not show a nexus between the veteran's 
penile cancer, or residuals of his penile cancer, and any 
inservice disease or injury.


CONCLUSION OF LAW

The veteran's claim for service connection for penile cancer, 
and residuals thereof, is not well grounded. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the veteran's claim for service connection for 
penile cancer, the determinative issues presented are (1) 
whether the veteran had penile cancer during service; (2) 
whether he currently has penile cancer; and if so, (3) 
whether his penile cancer is etiologically related to his 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Outpatient treatment records indicate that the veteran sought 
treatment at several VA medical centers (VAMCs) for penile 
lesions from April 1989 to August 1996.  The evidence shows 
that his left testicle was surgically removed in October 1993 
due to a scrotal abscess.  During removal of his right 
testicle due to elevated PSAs in December 1995, a biopsy of 
the penis revealed penile cancer and a partial amputation of 
the penis was performed.  

While the veteran has currently has residuals of penile 
cancer, the evidence does not show that he developed this 
disability during service or that a pre-service condition was 
aggravated by service.  The Board notes that the veteran 
sought treatment for acute ulcers of the penis during service 
in January 1945.  Additionally, the veteran's service medical 
records also indicate complaints of discomfort, stinging and 
burning on the tip of his penis in May and June 1954.  
However, the evidence does not show that these complaints 
originated from a chronic condition, nor does the evidence 
show that inservice conditions are related to penile cancer.  
On the contrary, the service medical records indicate that 
these were acute conditions and a separation medical 
examination conducted in April 1967 does not note any 
abnormalities of his penis. 

The Board also notes that no health care provider has linked 
the veteran's current residuals of penile cancer to service 
or an inservice disease or condition.  The first indication 
of post service treatment for a penile condition comes from 
outpatient treatment records of 1988.  The Board acknowledges 
that the veteran is free to report his current and/or past 
symptomatology.  However, it must be noted that while the 
veteran claims that his current residuals of penile cancer 
are related to service, the evidence does not show that he 
has the medical training or knowledge required to make a 
clinical diagnosis as to the etiology of his current 
disability.  Espiritu.  The Board accordingly, places no 
probative value on his statements as to the etiology of his 
penile cancer.

As the evidence does not link any current residuals of penile 
cancer to service, the veteran's claim fails to show the 
required elements of a well-grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board, having thoroughly 
reviewed the claims file, finds no evidence of a plausible 
claim for either penile cancer or residuals thereof.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.


ORDER

Service connection for penile cancer, and residuals thereof, 
is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

